DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,932,812. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 1,  Claim 1 of Pat ‘812 discloses device for removing an implanted object from a body vessel, the device comprising: an outer sheath; an inner sheath disposed within the outer sheath, the inner sheath comprising a cutting tip having a cutting surface; a cutting tip drive mechanism comprising a motor configured to rotate the cutting tip, wherein upon actuation of the motor, the cutting tip rotates and translates longitudinally; a sensor, wherein the sensor provides a position signal indicative of a home position for the cutting tip drive mechanism; and a controller comprising non-transitory computer-readable medium containing instructions that, when executed, actuate the motor and calibrate a position of the motor based at least in part on the position signal received from the sensor while the motor is actuated.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the motor encoder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carver (US PGPub 2015/0164530) in view of Whitman (US PGPub 2003/0125717).
Regarding Claim 1, Carver teaches a device for removing an implanted object from a body vessel (Abstract), the device (100) comprising: 
an outer sheath (544; Paragraph 0088; Figure 5A); 
an inner sheath (560) disposed within the outer sheath (544; Figure 5A; Paragraph 0095), the inner sheath (560) comprising a cutting tip (534) having a cutting surface (564; Paragraph 0096; Figure 5A); 
a cutting tip drive mechanism (314) comprising a motor (Paragraph 0081) configured to rotating the cutting tip (534), whereupon actuation of the motor, the cutting tip (534) rotates and translates longitudinally (Paragraph 0099)
Carver fails to disclose 
wherein the device further has a sensor, wherein the sensor provides a position signal indicative of a home position for the cutting tip drive mechanism; and 
a controller comprising non-transitory computer-readable medium containing instructions that, when executed, actuate the motor and calibrate the motor based at least in part on the position signal received from the sensor while the motor is actuated.
Whitman teaches a system for calibrating a surgical instrument (Abstract) comprising a motor (1010) coupled via a rotatable drive shaft to a surgical instrument (100) (Paragraph 0025; Figure 2; See also Paragraphs 0011-0012, 0022, 0028, and 0029): 
wherein the device further has a sensor (1030), wherein the sensor provides a position signal indicative of a home position for the cutting tip drive mechanism (Paragraph 0028; Figure 2 and 5); and 
a controller (1020) comprising non-transitory computer-readable medium (130) containing instructions that, when executed, actuate the motor and calibrate a position of  the motor based at least in part on the position signal received from the sensor while the motor is actuated (Figure 2 and 5; Paragraph 0022 and 0028-0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Carver with the teachings of Whitman for the advantage of providing a system in which the components of the surgical instrument are properly calibrated in order to ensure proper functioning in conjunction with the control system (Paragraph 0007; Whitman).
Regarding Claim 2, the combination of references disclosed above teaches the device of claim 1, wherein Whitman teaches the non-transitory computer-readable medium contains further instructions that, when executed, allow the controller to initiate activation of the cutting tip drive mechanism upon calibrating the motor encoder (Paragraph 0024 and 0027).


Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Examiner, Art Unit 3771